Citation Nr: 1518307	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  09-48 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left iliohypogastric neuralgia, claimed as a left groin condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from September 1979 to May 1982. 

This matter come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for left iliohypogastric neuralgia, claimed as a left groin condition.  

In April 2014 the Veteran testified at travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.  

Since the issuance of the supplemental statement of the case in August 2010, additional evidence was associated with the claims file, without a waiver of the right to have the additional evidence reviewed by the AOJ.  The additional evidence is duplicative of evidence already of record, and it does not have a bearing on the appellate issue, as it does not provide competent medical evidence of a nexus between the Veteran's claimed disability and service.  Therefore, the Board finds that referral of the additional evidence to the AOJ for initial consideration is not warranted.  38 C.F.R. § 20.1304(c) (2014).

The September 2008 rating decision also reopened and denied the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  In October 2008, the Veteran submitted a notice of disagreement with the denial of   his groin claim.  In February 2009, the Veteran submitted a VA Form 9 discussing his PTSD, which constituted a timely notice of disagreement with the denial of the claim for service connection for PTSD.  In October 2009, the RO issued a statement of the case (SOC) that addressed the claims for service connection for the left groin condition and PTSD.  In December 2009, the Veteran submitted a timely substantive appeal on a VA Form 9, wherein he specifically limited the appeal to the claim of entitlement to service connection for left iliohypogastric neuralgia.  A supplemental statement of the case (SSOC) was issued in August 2010, which only listed the claim of entitlement to service connection for left iliohypogastric neuralgia.  In an October 2010 In Lieu of VA Form 646, the Veteran's representative listed the issue on  appeal as entitlement to service connection for left iliohypogastric neuralgia.  As    the Veteran specifically limited his appeal on the VA Form 9 submitted after the SOC, he did not perfect the appeal of his claim for PTSD.  Moreover, although the Veteran did submit correspondence and medical evidence to the RO in the 60-day period following issuance of the SOC, such evidence pertained only to his groin condition.  Thus, the September 2008 rating decision became final as to the denial    of service connection for PTSD.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R.     §§ 20.302, 20.1103 (2014).

In January 2011, the Veteran's representative submitted a request to reopen the claim for service connection for PTSD.  In October 2012, a rating specialist sua sponte and erroneously concluded that the prior PTSD appeal was still pending because a VA Form 9 was received in February 2009, and improperly certified    that issue to the Board.  Indeed, no adjudication of the 2011 claim was conducted either by rating decision or supplemental statement of the case at any time prior to erroneous certification.  However, as noted above, the February 2009 VA Form 9 constituted a notice of disagreement, and the December 2009 VA Form 9 filed after issuance of the statement of the case clearly limited the substantive appeal to the groin issue.  The fact that his representative only provided argument on the groin issue in the VA Form 646 equivalent further bolsters the fact that the appellant     did not perfect the appeal of the PTSD issue following the October 2009 SOC.  Thus, the appeal as to the denial of service connection for PTSD became final       60 days after issuance of the SOC (see 38 C.F.R. § 20.302(b)), and cannot be inappropriately resurrected by the erroneous conclusion of an RO rating specialist in October 2012, who apparently viewed the February 2009 VA Form 9, which was contained in a multi-volume claims file, out of context.  See 38 C.F.R. § 3.104(a).  Accordingly, the Board finds that the certification of a claim for service connection for PTSD was erroneous and that there is no issue pertaining to a claim for PTSD presently in appellate status.  

However, as the January 2011 request to reopen the claim for service connection for PTSD has not been adjudicated by the RO in the first     instance, it is REFERRED to the agency of original jurisdiction for  appropriate action.   

FINDINGS OF FACT

The most probative evidence of record indicates that left iliohypogastric neuralgia was not present in service or until many years thereafter and the current left iliohypogastric neuralgia is not related to service.


CONCLUSION OF LAW

The requirements for establishing service connection for left iliohypogastric neuralgia, claimed as a left groin condition, have not been met.  38 U.S.C.A.         §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  Here, VCAA notice was provided by a November 2007 letter.  The case was last readjudicated in August 2010.

In any event, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Relevant to VA's duty to assist, the agency of original jurisdiction (AOJ) made multiple attempts to obtain additional service records, specifically inpatient clinical records from Germany, through official sources, but was informed by National Personnel Records Center that such records were not found or did not exist.  The AOJ informed the Veteran that the records were not available and he was advised to submit any records he may have in his possession.  The Board finds that additional efforts to obtain these records would be futile.  The record also reflects that VA   has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service personnel and treatment records, post-service treatment records, Social Security Administration records, and VA examination and opinion report.  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue and  the Veteran testified as to the events in service, symptomatology, and treatment history for his claimed condition.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board will proceed to review the merits of the issue on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease  of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed  to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran claims service connection for left iliohypogastric neuralgia, claimed   as a left groin condition.  On VA examination in August 2008, the Veteran related onset of left groin pain following heavy lifting in service, although he denied an incident of trauma.  Most recently, at his April 2014 personal hearing, the Veteran testified that he pulled a muscle in his groin during service when he slipped and fell while stationed in Germany.  

As an initial matter, the record reflects that the Veteran has been diagnosed and treated for chronic left groin/testicular pain, diagnosed as left iliohypogastric neuralgia/genitofemoral neuralgia.  Based on the above, the Board finds that the Veteran has met the current disability requirement for purposes of continuing the analysis of the claim for service connection.  Thus, the remaining question before the Board is whether such disability is related to service.  Upon review of the record, the Board finds that the most probative evidence is against the claim.  

The service treatment records show that in September 1981 the Veteran was seen for lower abdominal pains radiating down to his penis and testicles, ongoing for 30 days, and worsened with activity.  Physical examination was normal, including normal testis, with no hernia.  The Veteran was seen again once in November 1981 due to folliculitis of the left thigh.  The records fail to show any other complaints, treatment, or diagnosis consistent with a chronic left groin disability.

After service, a private treatment record in December 1990, noted that the Veteran had been under treatment for complaints of left groin pain since October 1990.  The record also reflect that the Veteran was treated from November 1991 to May 1996, for left testicular and left lower quadrant pain due to epididymitis.  The November 1991 treatment record noted left groin strain associated with lifting.  The records noted a history of a left groin injury in 1988 with chronic problems since that incident.  A VA scrotum echogram in March 1994 showed epididymitis.  In September 2006 the Veteran was treated for abdominal pain and blood in the    urine due to a testicular injury.  He was again treated for left groin and pelvic     pain in May and June 2008 with a diagnosis of iliohypogastric and genitofemoral neuralgia.  Subsequent treatment records show continued treatment for groin pain.  Private and VA treatment records dated after 2008 document continued treatment for left groin pain, along with a reported history by the Veteran of onset of symptoms in service.  

The Veteran underwent a VA examination in August 2008.  The Veteran related onset of left groin pain following heavy lifting in service, although he denied an incident of trauma or treatment.  Reportedly, the condition improved and he was not medically treated for it until there was a recurrence of pain in 1988 while he was working at a restaurant.  Following a review of the claims file and an examination of the Veteran, the examiner diagnosed left iliohypogastric neuralgia and opined that the condition was less likely as not caused by or a result of service, or the same as the symptoms  for which he was seen during active duty or a progression thereof.   The examiner explained that left iliohypogastric neuralgia is generally the result of trauma, usually surgical trauma during inguinal hernia repair, and the service treatment records failed to document any findings consistent with his currently diagnosed condition, such as hernia, surgery for a hernia, or any other trauma or injury to the groin area.  In sum, there was no history of left testicle trauma during active duty.  By contrast, post-service private treatment records noted pain associated with a left testicle injury incurred after discharge from service.  Moreover, the examiner noted the symptoms described in 1981 were different than those noted post-service discharge after 1990, thus leading to the conclusion that the diagnoses are different.  

The VA examiner's opinion was rendered following examination of the Veteran and review of the claims file, and provided adequate rationale for the conclusions reached.  The examiner fully explained why the current disability was not related   to service and cited to specific medical records to support the conclusion.  Accordingly, the opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no competent medical opinion of record linking the current left iliohypogastric neuralgia to service.  

The Board recognizes the Veteran's contentions as to the diagnosis of left iliohypogastric neuralgia and its relationship to service.  While the Veteran is competent to report about what he experienced, the Veteran has not been shown    to be qualified through education, training, and expertise to offer an opinion on       a medical diagnosis or on medical causation.  See Jandreau v. Nicholson, 492    F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis      and etiology of his groin pain require medical expertise to determine.  Moreover, whether the symptoms the Veteran reportedly experienced in service or following service are in any way related to his current left iliohypogastric neuralgia is also a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the onset and etiology of his current left iliohypogastric neuralgia is not a competent medical opinion.  The Board finds the opinion of the VA examiner to be of significantly greater probative value than the Veteran's lay contentions.

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.A. § 5107(a) (West 2014).  However, no competent opinion supporting the claim on any theory of entitlement has been provided.  Thus, for all the foregoing reasons, the claim for service connection for left iliohypogastric neuralgia is denied.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for left iliohypogastric neuralgia, claimed as a left groin condition, is denied.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


